Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-20 are presented for examination. 
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/11/22, 9/22/22, 9/7/22, 8/9/22 and 12/27/21 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,209,795. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-20 and merely define an obvious variation of the invention claimed in the U.S. Patent No. 11,209,795.	
After analyzing the language of the claims, initially it should be noted that the Patent No. 11,209,795, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1, 8 and 15 of the instant application is anticipated by patent claims 1, 8 and 15 in that claims 1, 8 and 15 of the patent contains all the limitations of claims 1, 8 and 15 the instant application. Claims 1, 8 and 15 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
7.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
Instant application 17/646063 
US Patent No. 11,209,795
1. A method for optimizing workflow in an assembly line, the method comprising: monitoring a step of an assembly process for assembling a target object; based on the monitoring, detecting, at the step of the assembly process of the target object, an error in assembly of the target object using a first neural network model; evaluating data associated with the step of the assembly process using a second neural network to predict a quality metric for the target object; comparing the quality metric for the target object at the step of the assembly process to a nominal object at the step of the assembly process; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly process using updated assembly instructions for the target object based on the updated sequence of steps.
1. A method for optimizing workflow in an assembly line, the method comprising: monitoring tooling at a step of an assembly process for assembling a target object; based on the monitoring, detecting, at the step of the assembly process of the target object, an error in assembly of the target object using a first neural network model; evaluating data associated with the tooling at the step of the assembly process using a second neural network to predict a quality metric for the target object; comparing the quality metric for the target object at the step of the assembly process to a nominal object at the step of the assembly process; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly process using updated assembly instructions for the target object based on the updated sequence of steps.
8. A system for optimizing workflow in an assembly line, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, causes the system to perform operations comprising: monitoring a step of an assembly process for assembling a target object; based on the monitoring, detecting, at the step of the assembly process of the target object, an error in assembly of the target object using a first neural network model; evaluating data associated with the step of the assembly process using a second neural network to predict a quality metric for the target object; comparing the quality metric for the target object at the step of the assembly process to a nominal object at the step of the assembly process; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly process using updated assembly instructions for the target object based on the updated sequence of steps.
8. A system for optimizing workflow in an assembly line, the system comprising: a plurality of image capture devices, wherein each of the plurality of image capture devices is disposed at a different position to capture movement of an operator during an assembly process of a target object; and an assembly instruction module configured to automatically modify guidance and instructions provided to the operator, wherein the assembly instruction module is coupled to the plurality of image capture devices, and wherein the assembly instruction module is configured to perform operations comprising: receiving, by the assembly instruction module, motion data from the plurality of image capture devices, wherein the motion data corresponds to performance of a set of steps by the operator to assemble the target object; determining, based on the motion data and at a step of the set of steps, an error in assembly of the target object using a first neural network model; evaluating the motion data using a second neural network model to predict a quality metric for the target object; comparing the quality metric for the target object to a nominal object; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly processing using updated assembly instructions that are provided to the operator based on the updated sequence of steps.
15. A non-transitory computer-readable media comprising instructions stored thereon which, when executed by one or more processors, are configured to cause the one or more processors to perform operations comprising: monitoring a step of an assembly process for assembling a target object; based on the monitoring, detecting, at the step of the assembly process of a target object, an error in assembly of the target object using a first neural network model; evaluating data associated with the step of the assembly process using a second neural network to predict a quality metric for the target object; comparing the quality metric for the target object at the step of the assembly process to a nominal object at the step of the assembly process; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly process using updated assembly instructions for the target object based on the updated sequence of steps.
15. A non-transitory computer-readable media comprising instructions stored thereon which, when executed by one or more processors, are configured to cause the one or more processors to perform operations comprising: monitoring tooling at a step of an assembly process for assembling a target object; based on the monitoring, detecting, at the step of the assembly process of a target object, an error in assembly of the target object using a first neural network model; evaluating data associated with the tooling at the step of the assembly process using a second neural network to predict a quality metric for the target object; comparing the quality metric for the target object at the step of the assembly process to a nominal object at the step of the assembly process; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly process using updated assembly instructions for the target object based on the updated sequence of steps.


Allowable Subject Matter
8.	Claims 1-20 allowed over prior art.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination, a method for optimizing workflow in an assembly line, the method comprising: monitoring a step of an assembly process for assembling a target object; based on the monitoring, detecting, at the step of the assembly process of the target object, an error in assembly of the target object using a first neural network model; evaluating data associated with the step of the assembly process using a second neural network to predict a quality metric for the target object; comparing the quality metric for the target object at the step of the assembly process to a nominal object at the step of the assembly process; based on the comparing, determining that the quality metric is out of specification; based the determining, generating an updated sequence of steps to bring the target object into specification using a gated recurrent unit model; and adjusting subsequent steps in the assembly process using updated assembly instructions for the target object based on the updated sequence of steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Watanabe et al., US publication no. 2018/0180085, discloses a method for optimizing workflow in an assembly line, the method comprising: detecting, at a step of an assembly process of a target object, an error in assembly of the target object; evaluating the target object at the step of the assembly process and a nominal object to obtain a comparison; determining, based on the comparison, a sequence of steps needed to minimize a deviation between the target object and the nominal object; and adjusting assembly instructions for the target object based on the sequence of steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 18, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115